SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

724
KA 10-01033
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                MEMORANDUM AND ORDER

MARSHALL D. MYHAND, ALSO KNOWN AS MARSHALL
MAYHAND, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P. Geraci,
Jr., J.), rendered March 17, 2010. The judgment convicted defendant,
upon a plea of guilty, of criminal possession of a controlled substance
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is unanimously
affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his plea
of guilty, of criminal possession of a controlled substance in the first
degree (Penal Law ' 220.21 [1]), defendant contends that County Court
erred in refusing to suppress evidence obtained as a result of the execution
of a search warrant at defendant=s residence. Specifically, defendant
contends that the search warrant was not supported by the requisite
probable cause. We reject that contention.

      AProbable cause does not require proof sufficient to warrant a
conviction beyond a reasonable doubt but merely [requires] information
sufficient to support a reasonable belief that an offense has been or
is being committed or that evidence of a crime may be found in a certain
place@ (People v Bigelow, 66 NY2d 417, 423). While New York has not adopted
the Atotality-of-the-circumstances analysis@ adopted by the United States
Supreme Court in Illinois v Gates (462 US 213, 238, reh denied 463 US
1237; see People v Griminger, 71 NY2d 635, 639), the Court of Appeals
has held that A[t]he legal conclusion [concerning the existence of probable
cause] is to be made after considering all of the facts and circumstances
together. Viewed singly, these may not be persuasive, yet when viewed
together the puzzle may fit and probable cause found@ (Bigelow, 66 NY2d
at 423). In our view, this is one of those situations where the pieces
of the puzzle fit in such a manner as to support a finding of probable
cause.
                                    -2-                                 724
                                                                KA 10-01033

     In support of the application for a search warrant, the authoring
officer noted that defendant had two prior convictions of possession of
illegal substances, one of which was a 2002 conviction of criminal
possession of a controlled substance in the third degree, i.e., possession
with intent to sell (Penal Law ' 220.16 [1]). The officer then summarized
his prior experience with a particular confidential informant (CI-1),
establishing that he had used CI-1 in previous investigations that led
to successful prosecutions. Police officers used CI-1 to make a
controlled purchase of cocaine from defendant at his former residence.
 Before and after the purchase, the officers searched CI-1 and his vehicle
to ensure that CI-1 was not in possession of any cocaine, and they provided
CI-1 with buy money. Immediately after observing CI-1 enter and exit
defendant=s former residence, the officers searched CI-1 again, recovering
a substance that tested positive for cocaine. CI-1 informed the officers
that defendant had sold CI-1 the cocaine. The circumstances of that sale
are not challenged by defendant.

      Following defendant=s relocation to a different residence, officers
placed that residence under surveillance. The officer who authored the
search warrant application described the circumstances of a second
purchase of cocaine. The officer and another officer met with CI-1, and
they searched CI-1 as well as CI-1=s vehicle to ensure that CI-1 was not
in possession of cocaine. CI-1 was provided with buy money, and a plan
was developed for CI-1 to pick up an Aunwitting participant@ (UP) who would
make the actual purchase. Officers kept CI-1 under observation while
CI-1 met with UP, a black male, who entered CI-1=s vehicle. Officers
continued to keep that vehicle under surveillance as it traveled to an
area near defendant=s new residence. UP exited the vehicle, walking in
the direction of defendant=s residence. He returned approximately 15
minutes later, and he entered and then subsequently exited CI-1=s vehicle,
which was under surveillance by the officers. The officers then met with
CI-1, who was found to be in possession of a substance that tested positive
for cocaine. CI-1 informed the officers that, in CI-1=s presence, UP had
telephoned ADog,@ i.e., defendant. When the call ended, UP told CI-1 that
ADog@ was ready and directed CI-1 to the area near defendant=s new residence.

     A similar plan was developed for a third purchase of cocaine. The
officer who authored the search warrant application and another officer
met with CI-1, and they searched CI-1 and CI-1=s vehicle to ensure that
CI-1 was not in possession of any cocaine. They also again provided CI-1
with a predetermined amount of buy money. CI-1 was observed meeting the
same UP used in sale number two. After that meeting, officers observed
UP travel in his vehicle to an area near defendant=s residence. Officers
further observed UP exit his vehicle, enter defendant=s residence, and
exit that residence with defendant 11 minutes later. While still under
observation, UP entered his vehicle and traveled to rendevous with CI-1.
 After UP left the area, the officers met with CI-1, who informed the
officers that, when CI-1 met UP, he told CI-1 that ADog@ was ready. CI-1
told the officers that he gave the buy money to UP, who then drove off
in his own vehicle. CI-1 also told the officers that, when UP returned,
he handed CI-1 a knotted sandwich bag that he told CI-1 he had received
from ADog.@ The substance in the bag tested positive for cocaine.

     Based on the aforementioned facts, the authoring officer applied
                                  -3-                                724
                                                             KA 10-01033

for a search warrant to search defendant=s new residence. The application
did not seek permission to search any particular person. The issue before
us thus is whether the aforementioned information provided the requisite
probable cause for the issuance of the search warrant, i.e., was it
Asufficient to support a reasonable belief . . . that evidence of a crime
may be found@ inside defendant=s new residence (Bigelow, 66 NY2d at 423).
 We conclude that it was sufficient.

     As a preliminary matter, we conclude that the search warrant
application was sufficient without resorting to any hearsay from either
CI-1 or UP. With respect to the first sale, officers confirmed that CI-1
was not in possession of any drugs, at which point they provided CI-1
with buy money. The officers then observed CI-1 enter defendant=s
residence and then exit that residence shortly thereafter. At that time
CI-1 was in possession of cocaine but no longer in possession of the buy
money. That evidence stands independent of any hearsay information from
CI-1. Hearsay information would be required only if the issue before
us concerned the identity of the person in that residence who sold the
cocaine to CI-1.

     The officers then confirmed that defendant relocated to a new
residence. With respect to the second sale, the officers determined that
CI-1 was not in possession of any cocaine before CI-1 met with UP, who
was then observed by officers going to the area of defendant=s new
residence. Officers observed UP return to CI-1, after which the officers
confirmed that CI-1 was in possession of cocaine. Again, none of that
information requires resort to hearsay from either CI-1 or UP. It is
based solely on the personal observations of the officers.

     Finally, with respect to the third sale, the officers determined
that CI-1 was not in possession of cocaine before CI-1 met with UP for
a second time. The officers then observed UP drive his own vehicle to
defendant=s new residence. They further observed UP enter and remain
inside defendant=s residence for 11 minutes, after which they observed
him exiting the residence with defendant. While under continual
observation, UP met CI-1 and then drove away. Immediately thereafter,
CI-1 was in possession of cocaine.

     As defendant correctly contends, we cannot ignore the remote
possibility that UP had cocaine on his person or in his vehicle before
ever going near or inside defendant=s new residence. That possibility,
however, is not fatal to our analysis. Although A[h]uman imagination
might conjure up possible innocent behavior [by the defendant,] . . .
that cannot be the test of probable cause . . . Probable cause does not
require proof to a mathematical certainty, or proof beyond a reasonable
doubt. Based on the articulated, objective facts before [the issuing
Judge], and the reasonable inferences to be drawn therefrom, it was >more
probable than not= that criminal activity was taking place inside@
defendant=s new residence (People v Mercado, 68 NY2d 874, 877, cert
denied 479 US 1095). In our view, it is more probable than not that the
cocaine given to CI-1 was obtained from defendant=s residence because,
otherwise, UP would have simply sold the cocaine to CI-1 himself.

     Even assuming, arguendo, that the search warrant application was
                                    -4-                                 724
                                                                KA 10-01033

not sufficient without resorting to any hearsay evidence provided by CI-1
and UP, we conclude that the hearsay information contained in the search
warrant application passed the Aguilar-Spinelli test and could thus be
used to establish probable cause for the search warrant. It is well
established that A[p]robable cause may be supplied, in whole or part,
through hearsay information . . . New York=s present law applies the
Aguilar-Spinelli rule for evaluating secondhand information and holds
that if probable cause is based on hearsay statements, the police must
establish that the informant had some basis for the knowledge he [or she]
transmitted to them and that he [or she] was reliable@ (Bigelow, 66 NY2d
at 423; see Griminger, 71 NY2d at 639). ANotably, where the information
is based upon double hearsay, the foregoing requirements must be met with
respect to each individual providing information@ (People v Mabeus, 63
AD3d 1447, 1450, citing People v Ketcham, 93 NY2d 416, 421 and People
v Parris, 83 NY2d 342, 347-348).

     A >If the affidavit rests on hearsay--an informant=s report--what is
necessary under Aguilar is one of two things: the informant must declare
either (1) that he has himself seen or perceived the fact or facts asserted;
or (2) that his information is hearsay, but there is good reason for
believing it= @ (Parris, 83 NY2d at 347, quoting Spinelli v United States,
393 US 410, 425).

      We conclude that the application established the reliability and
basis of knowledge of CI-1. Reliability was established by the fact that
CI-1 Aha[d] come forward with accurate information in the past@ (People
v Rodriguez, 52 NY2d 483, 489). Furthermore, the application also
established CI-1=s basis of knowledge. With respect to the basis of
knowledge prong, Athere is no requirement that the information furnished
by [the informant] had to be the product of his [or her] personal
observations of criminal activity . . . >What is required is information
of such quality, considering its source and the circumstances in which
it came into possession of the informant, that a reasonable observer would
be warranted in determining that the basis of the informant=s knowledge
was such that it led logically to the conclusion that a crime had been
. . . committed= @ (People v Greene, 153 AD2d 439, 443-444, lv denied 76
NY2d 735, cert denied 498 US 947). A[T]he basis of knowledge test is
. . . intended to weed out, as not of sufficient quality, data received
by the informant from others who have not themselves observed facts
suggestive of criminal activity@ (People v Elwell, 50 NY2d 231, 237).
Inasmuch as CI-1 received data from someone who had himself observed
criminal activity, the goal of the basis of knowledge test has been met
(see Greene, 153 AD2d at 443-444; cf. People v Rosenholm, 222 AD2d 909,
910, lv denied 88 NY2d 884). Although CI-1 did not personally observe
any alleged illegality inside or near defendant=s new residence, the
information provided by CI-1 to the officers was A >of such quality. .
. that a reasonable observer would be warranted in determining that the
basis of [CI-1=s] knowledge was such that it led logically to the conclusion
that a crime had been . . . committed= @ (Greene, 153 AD2d at 444). Notably,
UP=s identity was known to CI-1 (see id.; see also Rosenholm, 222 AD2d
at 910).

     We further conclude that the application established the reliability
                                   -5-                                 724
                                                               KA 10-01033

and basis of knowledge of UP. Addressing first UP=s basis of knowledge,
we note that it is largely undisputed that UP had the requisite basis
of knowledge due to his Apersonal knowledge of the criminal enterprise@
(Mabeus, 63 AD3d at 1450), and his Apersonal observations of defendant=s
possession and sale . . . of cocaine@ (People v Peterson, 269 AD2d 788,
789, lv denied 94 NY2d 951). Moreover, unlike the situation in People
v Mercado (45 AD2d 699, 700), the officers= observations of UP both before
and after the second and third sales Ahad [a] bearing on whether [UP]
had actually been in [defendant=s residence] and made the observation[s]
he alleged or that he obtained the [cocaine] from this defendant.@

     We reject defendant=s contention that nothing in the search warrant
established UP=s reliability. While an informant=s reliability is often
established by the fact that the informant had provided reliable
information in the past, Athere are, of course, other circumstances
demonstrating his [or her] probable reliability. For instance, [the Court
of Appeals] . . . [has] noted that a magistrate may rely upon the fact
that the information was given under oath, that the statements were against
the informant=s penal interest and that two or more informants tended to
confirm the information which each gave@ (People v Wheatman, 29 NY2d 337,
345 [emphasis added]). In addressing the use of statements against penal
interest as a basis to establish an informant=s reliability, the Court
of Appeals wrote that, A[w]hile admissions against penal interest may
be sufficient to support a finding of probable cause . . . , >[s]uch
admissions are not guarantees of truthfulness and they should be accepted
only after careful consideration of all the relevant circumstances of
the case indicates that there exists a basis for finding reliability= @
(People v Chisholm, 21 NY3d 990, 992-993).

      After careful consideration of all the relevant circumstances of
the case, we conclude that A >there [was] good reason for believing= @ the
information supplied by UP to CI-1 (Parris, 83 NY2d at 347; cf. People
v Burks, 134 AD2d 604, 605-606). First, UP=s statement that he obtained
the drugs from defendant was a Asignificant declaration[] against penal
interest@ (People v Stroman, 293 AD2d 350, 350, lv denied 98 NY2d 702),
i.e., the statements admitting to the purchase and possession of cocaine
would have subjected him to criminal liability (see Greene, 153 AD2d at
444; see generally People v James, 93 NY2d 620, 643). Moreover, UP knew,
at the time of his statement, that the statement was against his penal
interest (see People v Harvey, 270 AD2d 959, 960, lv denied 95 NY2d 835,
lv dismissed 95 NY2d 853; see generally People v Brensic, 70 NY2d 9, 15,
remittitur amended 70 NY2d 722; Jerome Prince, Richardson on Evidence
' 8-411 [Farrell 11th ed 1995]), and his statement was a specific statement
about a just-completed purchase (compare People v Comforto, 62 NY2d 725,
727, with Burks, 134 AD2d at 605). In Burks, a case relied upon by
defendant, the informant=s statement was only that Ahe had, on some
unspecified past occasions, purchased cocaine from the defendant@ (134
AD2d at 605). The Second Department in Burks deemed that statement Anot
sufficiently contrary to the informant=s penal interest to establish
reliability@ (id.).

     We likewise reject defendant=s contention that UP=s statements to
CI-1 cannot satisfy the Aguilar-Spinelli test because UP=s statements were
                                   -6-                                 724
                                                               KA 10-01033

made only to CI-1 and thus were not made with the knowledge that they
were against his penal interest, i.e., UP Athought he was speaking in
confidence to a confederate and had no idea there was any risk that the
statement would be used against him@ (People v Schmotzer, 87 AD2d 792,
794). The First Department dispensed with such a contention, writing
that, to reject statements against penal interest on that ground, which
is Athe most probable situation in which a declaration against penal
interest would be truthful,@ would Aalmost make the possibility of
inculpatory use of declarations against penal interest a merely academic
exercise without any real situation in which it could be applied@ (id.).
 Indeed, in a strikingly similar case, the First Department held that
a statement to a friend, Atrusted by the declarant not to reveal it to
the police,@ can qualify as a declaration against penal interest (People
v Thomas, 264 AD2d 691, 692, lv denied 94 NY2d 867; see also James, 93
NY2d at 643; People v Ivy, 217 AD2d 948, 949, lv denied 86 NY2d 843).

      As further support for our conclusion that A >there [was] good reason
for believing= @ the information supplied by UP to CI-1 (Parris, 83 NY2d
at 347), we note that the declaration against penal interest was Aamply
corroborated by >information obtained from a source other than [UP=s]
statement= @ (Stroman, 293 AD2d at 350; see Ivy, 217 AD2d at 949).
Importantly, the actions of UP and some of his dealings with defendant
were personally observed by police officers (cf. Burks, 134 AD2d at
605-606). In Burks, the Court recognized that A[t]he corroborated details
need not be criminal in nature . . . ; however, they must establish >good
reason to believe= that the informant was telling the truth@ (id. at 606,
quoting Rodriguez, 52 NY2d at 489). Here, the officers actually observed
UP interacting with defendant at defendant=s new residence, which
corroborated significant details of his statements to CI-1 (cf. id. at
605). Significantly, following both the second and third sales and CI-1=s
meetings with UP, the officers, who had confirmed that CI-1 had not been
in possession of cocaine before meeting with UP, obtained cocaine from
CI-1.

     We thus conclude that A[t]he court properly found that the drug runner
who provided the police confidential informant with information was both
reliable and had a basis of knowledge for such information. The drug
runner=s basis of knowledge was established by personal observation of
criminal activity[,] . . . [and the] drug runner=s reliability was
established by the fact that the statements the runner made to the
confidential informant were against the runner=s penal interest in that
the runner implicated himself in the crime@ (Thomas, 264 AD2d at 692).

     We again emphasize that the issue here is not whether there was
probable cause to believe that defendant himself was selling cocaine.
He was never charged with selling cocaine. Rather, the issue is whether
the information contained in the search warrant application was
Asufficient to support a reasonable belief that an offense has been or
is being committed or that evidence of a crime may be found in a certain
place@ (Bigelow, 66 NY2d at 423). Based on the information provided by
CI-1 and UP, as well as the officers= personal observations, the search
warrant application established probable cause to believe that cocaine
would be found inside defendant=s new residence.
                                   -7-                                 724
                                                               KA 10-01033


     Defendant further contends that the court erred in refusing to conduct
a Darden hearing with respect to UP. Inasmuch as defendant does not
challenge the existence of UP and indeed was able to identify UP, there
was no basis for a Darden hearing (see People v Brown, 2 AD3d 1423, 1424,
lv denied 1 NY3d 625).

     We thus conclude that the court properly refused to suppress the
evidence obtained as a result of the execution of the search warrant.




Entered:   August 8, 2014                          Frances E. Cafarell
                                                   Clerk of the Court